                    Case 3:19-cr-00263-KAD Document 46 Filed 11/14/19 Page 1 of 3
AO 106 (Rev 04/10) Application for a Search Warrant



                                         UNITED STATES DISTRICT COURT
                                                                       for the
                                                             District of Connecticut

               In the Matter of the Search of
          (Briefly describe the property lo be searched
           or identify the person by name and address)                              Case No. 3:19-cr-263 (KAO)
     Bedroom located in the basement of a property
   known as 161 Morse Street, Hamden, Connecticut


                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
pr.QPertv lo be, searche,d a11d giye its locatifn) ·                                                             .        .   .
  t:5edl'oom 1ocatea 1n the oasemen of a property known as 161 Morse Street, Hamden, Connecticut, as described                in
  Attachment A, which is expressly incorporated herein.
located in the                                     District of       Connecticut , there is now concealed (identify the
                    --------
person or describe the property to be seized):
                                                                 ------------
  Evidence, fruits and instrumentalities of a crime as described in Attachment B, which is expressly incorporated herein.


           The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                  ~ evidence of a crime;
                  ~ contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                          Offense Description

        18 U.S.C. § 2339B                                                  Attempting to Provide Material Support and Resources to a
                                                                           Foreign Terrorist Organization (FTO)
           The application is based on these facts :



           ~ Continued on the attached sheet.
           0 Delayed notice of
                                                                                                     -?-
                                        days (give exact ending date if more than 30 days: - - - - ~ ) is requested
             under 18 U.S. C. § 3103 a, fuc basis of which is set forth on rhe a tta 1ed sheet.

                                                                                 ~,-. ,.--,-.-!/4fftf£ :. ._- _-_-_-_-_;: . -
                                                                                         Samuel Wharton, S ecial Agent
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:             11/14/2019                                                           /s/ Sarah A. L. Merriam, USMJ
                                                                                                 Judge's signature

City and state: New Haven, Connecticut                                            ~n Sarah A. L. Merriam, U.S. Magistrate Judge
                                                                                               Printed name and title
        Case 3:19-cr-00263-KAD Document 46 Filed 11/14/19 Page 2 of 3




                                       ATTACHMENT A
                                     Property To Be Searched

        The -Subject Premises (including closets located within the Subject Premises), which is

the basement bedroom located at 161 Morse Street, Hamden, Connecticut-a stand-alone home

with a white siding exterior, green trim, and a white, picket fence.

      · The home has solar panels on the r<i>of and a mailbox in the front yard, near the front door

and inside the white, picket fence. The numbers "161" are affixed to the mailbox. The home has

hedges located on each side of_the front door, and it ha_s a driveway located to the right of the

home, as viewed from the street.




                                                 1
          Case 3:19-cr-00263-KAD Document 46 Filed 11/14/19 Page 3 of 3




                                          ATTACHMENT B
                                    Particular Things To Be Seized

           All records relating to violations of an 18 U.S.C. § 2339B (attempting to provide material

   support and resources to a foreign terrorist organization), those violations involving Kevin Imam

   McCormick, and occurring in or about January 2018 through in or about October 2019,

   including:

a. Records and information relating to ISIS, or other foreign terrorist organizations;

b. Records and information relating to any support of ISIS, or other foreign terrorist organizations;

c. Records and information relating to travel, including travel plans, itineraries, reservations,
   bookings, tickets, and the means and sources of payment for travel;

d. Records and information relating to plans to commit a terrorist attack, or to fight with ISIS, or
   with other foreign terrorist organizations, including funding, materials needed, maps, disguises,
   aliases, weapons, or the other materials that may assist with such an attack;

e. Records and information relating to communications with individuals concerning ISIS, other
   foreign terrorist organizations, or potential terrorist attacks on the United States, or in other
   countries;

f. Records and information relating to McCormick's use of social-media applications, the internet,
   or other forms of technology that involve foreign terrorist organizations; and

g. Records and information relating to videos or other content created, publicly posted, or viewed
   by McCormick on the internet relating to ISIS, or any other foreign terrorist organization.




                                                    1
